ORDER
PER CURIAM.
Appellant John Pfeifauf (“Husband”) appeals from a judgment dissolving his marriage to Respondent Laura Pfeifauf (‘Wife”) in the Circuit Court of Jackson County. Husband argues two points on appeal. In Point I, Husband argues the trial court’s division of marital property was not supported by substantial evidence. In Point II, Husband argues the trial court erroneously calculated the amount of retroactive child support owed by Husband to Wife.
We have reviewed the parties’ briefs and the record on appeal. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision. Pursuant to Rule 84.16(b), the judgment of the trial court is affirmed. Pursuant to Rule 84.14, an erroneous calculation in the judgment is amended, by agreement of the parties, to reduce Husband’s obligation for retroactive child support to $15,310.